Dismissed and Memorandum Opinion filed August 18, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00523-CV
____________
 
CLAUDE ELDRIDGE IV, D/B/A PRO MASTERS COLLISION,
Appellant
 
V.
 
JOHNSON PAINT SUPPLY, Appellee
 

 
On Appeal from the 189th District Court

Harris County, Texas
Trial Court Cause No. 2010-18776
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed April 1,
2011.  No motion for new trial was filed.  Appellant’s notice of appeal was not
filed until June 1, 2011.
An appellant’s notice of appeal must be filed within thirty
days after the judgment is signed when the appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.
Appellant’s notice of appeal was not filed timely.  Texas
Rule of Appellate Procedure 26.3 permits an appellant to file a motion for
extension of time to file his notice of appeal within fifteen days after the
deadline for filing the notice of appeal.  See Tex. R. App. P. 26.3.  A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal within the fifteen-day grace period
provided by rule 26.3.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(1997) (construing the predecessor to rule 26).  Appellant’s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3, however.
On July 21, 2011, notification was transmitted to all parties
of this court’s intention to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a). 
Appellant filed no response. 
The appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Frost,
Seymore, and Jamison.